DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 28 February 2022 has been entered.
Claims 1-20 are pending.
This Action is Non-Final.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-8, 11-15, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Aoki et al. (US 20180046800), in view of Kurtz et al. (US 20210117544), in view of Likhachev et al. (US 20130160125), and further in view of Berlin (US 20180041536).
As per claims 1, 8, and 15, Aoki et al. discloses a method, medium and apparatus comprising:
an input processor to obtain a model from a central processing facility, the model identifying a first sequence associated with a first trace of data known to be repetitive (see FIG. 13 and paragraphs [0134]-[0141] and [0096]-[0097] where the system obtains a representation of a sequence of events and the events have common, i.e. repetitive, events); 
a sequence identifier to identify a second sequence associated with a second trace of data; a comparator to compare the first sequence with the second sequence; and an output processor to: provide an output result (see paragraphs [0150]-[0164] where the obtained event sequence is compared against a known sequence to detect malicious events).
Aoki et al. fails to explicitly disclose when the first sequence matches the second sequence, transmit an encoded representation of the second sequence to the central processing facility using a first channel of communication; and when the first sequence fails to match the second sequence, transmit the second sequence to the central processing facility using a second channel of communication, the second sequence to be analyzed by the central processing facility to identify whether the second sequence is indicative of malware.
However, Kurtz et al. teaches when the first sequence matches the second sequence, transmit an encoded representation of the second sequence to the central processing facility using a first channel of communication (see paragraphs [0099]-[0100]); and when the first sequence fails to match the second sequence, transmit the second sequence to the central processing facility using a second channel of communication, the second sequence to be analyzed by the central processing facility to identify whether the second sequence is indicative of malware (see paragraphs [0114]-[0115]).
The modified Aoki et al. and Kurtz et al. system discloses the detection of network based malware, but fails to explicitly disclose the detection of processes executed on a single device.
However, Likhachev et al. teaches a system the detects malware based on repeating data streams that are for portions of a client and/or network communications to and from the client (see paragraph [0020] showing detecting malware for a single device and/or network communications and paragraph [0110] showing the data streams are compared for repeating streams to detect the malware).
At a time before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to include the teachings of Likhachev et al. in the modified Aoki et al. and Kurtz et al. system.
Motivation, as recognized by one of ordinary skill in the art, to do so would have been to allow the detection of both network based malware and single device based malware.
While the modified Aoki et al., Kurtz et al., and Likhachev et al. system discloses transmitting encoded representation of the sequence, there lacks an explicit recitation that the encoded representation includes a header, a fingerprint, and a set of variable data associated with traces of data in a preliminary model.
However, Berlin teaches transmitting an encoded representation of (potential) malware, where the encoded representation includes a header, a fingerprint, and a set of variable data associated with traces of data in a preliminary model (see paragraph [0028] where the feature vector includes various pieces of data including header information, see also paragraph [0049], a fingerprint, i.e. the various information about the file including the behavior or functionality, and a set of variable data associated with traces, i.e. the dynamic traces associated with the file; and paragraph [0040] shows the feature vector is encoded).
At a time before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to use the encoded information of Berlin in the modified Aoki et al., Kurtz et al., and Likhachev et al. system.
Motivation to do so would have been to allow for detecting degrees of similarities between so as to group classes of files (see Berlin paragraphs [0029]-[0031]).
As per claims 4, 5, 11, 12, 18, and 19, the modified Aoki et al., Kurtz et al., Likhachev et al., and Berlin system discloses the model includes a plurality of sequences and the model is an encoded model, and wherein the comparator is to parse the model to identify the first sequence (see Aoki et al. FIG. 8 and paragraphs [0096]-[0097]).
As per claims 6, 7, 13, 14 and 20, the modified Aoki et al., Kurtz et al., Likhachev et al., and Berlin system discloses including a datastore to store the model and to store second sequence for a period of time (see Aoki et al. paragraphs [0059]-[0060] and Kurtz et al. paragraphs [0099]-[0100], [0114]-[0115]).
Claims 2, 3, 9, 10, 16, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over the modified Aoki et al., Kurtz et al., Likhachev et al., and Berlin system as applied to claims 1, 8, and 15 above, and further in view of Ben Ezra et al. (US 20180069875).
As per claims 2, 3, 9, 10, 16, and 17, the modified Aoki et al., Kurtz et al., Likhachev et al., and Berlin system discloses models showing a relationship between sequences (see Aoki et al. paragraphs [0096]-[0097] and FIG. 8 and Berlin paragraphs [0028] and [0040]), but fails to explicitly disclose the comparator is to obtain the model and a table including a relationship between the first sequence and a code, further including an encoder to encode the second sequence using the code when the first sequence matches the second sequence.
However, Ben Ezra et al. teaches the comparator is to obtain the model and a table including a relationship between the first sequence and a code, further including an encoder to encode the second sequence using the code when the first sequence matches the second sequence (see paragraphs [0070]-[0076], [0083], and [0091]-[0092]).
At a time before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to include the encoding of Ben Ezra et al. in the modified Aoki et al., Kurtz et al., Likhachev et al., and Berlin system.
Motivation, as recognized by one of ordinary skill in the art, to do so would have been to save space by using encoding.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: the remaining references put forth on the PTO-892 form are directed to encoded representations of malware.
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J PYZOCHA whose telephone number is (571)272-3875.  The examiner can normally be reached on Monday-Thursday 7:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hadi Armouche can be reached on (571) 270-3618.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Michael Pyzocha/               Primary Examiner, Art Unit 2419